DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 12/11/2020 does not put the application in condition for allowance.
Examiner withdraws all rejections under 35 USC 112 in prior office action due to the amendments.
Currently, Claims 1-2, and 10-11 are pending.
Claims 3-9 are cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stossel (US Pub No. 2006/0052612) in view of Akkuratov (EP 2730600)
Regarding Claim 1-2 and 10-11, Strossel et al. teaches a novel compounds containing 2,1,3-benzothiadiazole [Abstract] for a photovoltaic device [0073] such the following compound [0053, 0072] below:
The two compounds below shows a benzoheterodiazole compound, and the general benzothiadiazole formula. In example R1, Z is sulfur, R1 is phenyl, R2 and R3 are hydrogen 

    PNG
    media_image1.png
    151
    497
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    122
    308
    media_image2.png
    Greyscale



Strossel et al. is silent on a disubstituted diaryloxybenzoheterodiazole with O-R4 groups as shown in general formula I.

Akkuratov et al. teaches a benzothiadiazole deravitive with the formula below [Abstract], where R1 and R2 can be an aryloxy, and aryloxy is further defined in in para. 53 and 62 as an aryloxy or arylalkoxyl group such as phenoxy group, which can be used in photovoltaics [Abstract] for providing improved photovoltaic efficiency [0004]

    PNG
    media_image3.png
    386
    1337
    media_image3.png
    Greyscale

Since Strossel et al. is open to the R groups in the benzothiadiazole portion of the compound above being an oxy group, it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the R groups of Strossel et al. with the phenoxy group of Akkuratov et al. in order to provide the compound of Strossel et al. with a higher efficiency when used in a photovoltaic device [0004].
In addition, the combination would have been merely the selection a known functional group for benzothiadiazole derivatives in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).


Claims 1-2 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stossel (US Pub No. 2006/0052612) in view of Morishita (US Pub No. 2008/0093985) (This is an alternative interpretation closer to the claimed invention)
Regarding Claim 1-2 and 10-11, Strossel et al. teaches a novel compounds containing 2,1,3-benzothiadiazole [Abstract] for a photovoltaic device [0073] such the following compound [0053, 0072] below:
The two compounds below shows a benzoheterodiazole compound, and the general benzothiadiazole formula. In example R1, Z is sulfur, R1 is phenyl, R2 and R3 are hydrogen 

    PNG
    media_image1.png
    151
    497
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    122
    308
    media_image2.png
    Greyscale



Strossel et al. is silent on a disubstituted diaryloxybenzoheterodiazole with O-R4 groups as shown in general formula I.
Strossel et al. teaches R in formula II can be an oxy groups [0053], and can be used in photovoltaic or OLED devices [0073].

Since Strossel et al. teaches R can be an oxy group and can be used as a material used in organic solar batteries [0002], it would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate the aryloxy group as taught by Morishita et al. in the R positions of the formula of Strossel et al. in order to provide improved heat resistance and crystallization suppression [0011].
In addition, the combination would have been merely the selection a known functional group for benzothiadiazole derivatives in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
Regarding the arguments about Stossel (US Pub No. 2006/0052612) in view of Akkuratov (EP 2730600), examiner notes Strossel et al. teaches a benzothiadiazole “R” group in formula (II) which can be an “oxy” groups and Akkuratov et al. teaches a benzothiadiazole derivative with the formula where R1 and R2 can be an aryloxy, and aryloxy is further defined in in para. 53 and 62 as an aryloxy or arylalkoxyl group such as phenoxy group, which can be used in photovoltaics [Abstract] for providing improved photovoltaic efficiency [0004].

The disclosure of both Strossel et al. and Akkuratov et al. both teaches a finite number of benzothiadiazole derivatives; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to have selected the desired benzothiadiazole derivatives as it is merely the selection of a finite amount of recognized benzothiadiazole derivatives in the art for solar cells and one of ordinary skill in the art would have a reasonable expectation of success in doing so. MPEP 2143 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Regarding the arguments about the LSCs, the arguments are not commensurate in scope of the claims.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726